DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the amendments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over AIMONE et al (US 2016/0077547) in view of CHAE et al (WO2019240564A1; see translation) and further in view of FATEH (US 2016/0133170).
Regarding claim 1, AIMONE discloses a head-mounted display (abstract) comprising: a display unit 110 for displaying graphical content to a user (paragraph 28-40); and a facial interface 125 that is coupleable to the display unit and that engages a facial engagement region of a face of the user whereby the display unit is supported on the face of the user, the facial interface including a physiological sensor 130 for sensing a physiological condition of the user in the facial engagement region, the physiological sensor being surrounded by the facial interface (paragraph 28-40).  However, AIMONE does not expressly disclose wherein the facial interface is removably coupleable to the display unit.  In a similar field of endeavor, CHAE discloses a head-mounted display comprising: a display unit for displaying graphical content to a user; and a facial interface that is removably coupleable to the display unit and that engages a facial engagement region of a face of the user whereby the display unit is supported on the face of the user (Figure 1, 12-14; paragraph 15-20, 83-88, 145-148).  Therefore it would have been obvious to a person of ordinary skill in the art to modify AIMONE to include the teachings of CHAE, since CHAE states that such a modification would allow adding functionality to an existing head mounted display.  Furthermore, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.  However, the combination of AIMONE and CHAE does not expressly disclose the sensor embedded into the facial interface.  In a similar field of endeavor, FATEH discloses a sensor embedded into a facial interface (paragraph 79).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the combination of AIMONE and CHAE to include the teachings of FATEH, since such a modification would allow a stable assembly of the device by securing of a sensor within a housing.  Furthermore, as both inventions are analogous, such a modification would allow provisioning of sensors based on those known in the art.
Regarding claim 2, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  AIMONE further discloses wherein the facial interface includes another physiological sensor for sensing another physiological condition in the facial engagement region (paragraph 58-61, 112).
Regarding claim 3, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of AIMONE, CHAE, and FATEH further discloses wherein the head-mounted display forms a mechanical connection between the display unit and the facial interface (AIMONE – Figure 1; CHAE – Figure 1; paragraph 15-20), a power connection between the display unit and the facial interface by which power is transferred to the physiological sensor, and a data connection between the display unit and the facial interface by which sensor signals are sent from the physiological sensor (CHAE – paragraph 88, 145-148, 201-206).
Regarding claim 4, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of AIMONE, CHAE, and FATEH further discloses wherein the facial interface is interchangeably coupleable to the display unit with another facial interface having another physiological sensor of a different type from the physiological sensor of the facial interface (CHAE paragraph 121-124, 145-148; detaching and connection would allow interchangeable coupling).
Regarding claim 5, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of AIMONE, CHAE, and FATEH further discloses wherein the other facial interface forms another power connection and another data connection with the display unit in a same manner as the facial interface forms the power connection and the data connection with the display unit (CHAE – paragraph 88,145-148, 201-206).
Regarding claim 6, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of AIMONE, CHAE, and FATEH further discloses wherein the facial interface includes a connector for forming the power connection and the data connection, and the other facial interface includes another connector of a common type as the connector (paragraph 121-124, 145-148).
Regarding claim 7, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  AIMONE further discloses wherein the physiological sensor is an electrode, and the physiological condition is bioelectric activity (paragraph 34-44).
Regarding claim 8, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  AIMONE further discloses wherein the physiological condition is one of force, pressure, capacitance, moisture, or temperature (paragraph 59, 68, 118, 152).
Regarding claim 9, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  AIMONE further discloses wherein the facial interface comprises another physiological sensor, wherein the physiological sensor and the other physiological sensor sense one of the force, the pressure, or the capacitance at different locations of the facial interface (paragraph 58-61, 152).
Regarding claim 10, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  AIMONE further discloses wherein the display unit includes another physiological sensor, and the facial interface is configured for the other physiological sensor to measure another condition of the user in the facial engagement region of the user (paragraph 58-61, 112).
Regarding claim 11, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  AIMONE further discloses wherein the facial interface includes a window whereby the other physiological sensor optically senses the other physiological condition (Figure 1; paragraph 34-44).
Regarding claim 12, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  AIMONE further discloses wherein the facial interface includes a conductive material that engages the facial engagement region of the user, and the other physiological sensor measures the other physiological condition of the user via the conductive material (Figure 1; paragraph 28-40).
Claim(s) 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over AIMONE et al (US 2016/0077547) in view of CHAE et al (WO2019240564A1; see translation) and further in view of ABDOLLAHI et al (US 2013/0222235).
Regarding claim 13, AIMOME discloses a facial interface for a head-mounted display (abstract) comprising: a compliant structure for engaging a facial engagement region of a face of a user, the compliant structure including an outer edge and an inner edge and defining a window through which the facial engagement region is observable, the window positioned between the outer end and the inner edge (Figure 1, 10); a physiological sensor coupled to the display so that the window allows observation of the facial engagement region by the physiological sensor to measure a physiological condition of the user in the facial engagement region (Figure 1; paragraph 28-40).  However, AIMOME does not expressly disclose a mechanical connector coupled to the compliant structure and by which the facial interface is removably coupleable to the head-mounted display; and a data connector coupled to the physiological sensor and by which physiological information is sent from the physiological sensor to the head-mounted display.  In a similar field of endeavor, CHAE discloses a mechanical connector coupled to the compliant structure and by which the facial interface is removably coupleable to the head-mounted display (Figure 1, 12-14; paragraph 15-20, 83-88, 145-148); and a data connector coupled to the physiological sensor and by which physiological information is sent from the physiological sensor to the head-mounted display (Figure 1, 12-14; paragraph 88, 145-148, 201-206).  Therefore it would have been obvious to a person of ordinary skill in the art to modify AIMONE to include the teachings of CHAE, since CHAE states that such a modification would allow adding functionality to an existing head mounted display.  Furthermore, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.  However, the combination of AIMONE and CHAE does not expressly disclose the inner edge extends around both eyes of the user.  In a similar field of endeavor, ABDOLLAHI discloses the inner edge extends around both eyes of the user (abstract; Figure 1, 2).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the combination of AIMONE and CHAE to include the teachings of ABDOLLAHI, since such a modification would allow goggle type eye covering while using head mounted display technology.  .  Furthermore, as both inventions are analogous, such a modification would allow provisioning of a frame housing based on known techniques in the art.
Regarding claim 14, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of AIMONE, CHAE, and ABDOLLAHI further discloses wherein the data connector forms a data connection with another data connector of the head-mounted display, wherein the data connector is of a common type with a third data connector of another facial interface that is interchangeably coupleable to the head-mounted display (CHAE - paragraph 121-124, 145-148; detaching and connection would allow interchangeable coupling).
Regarding claim 15, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of AIMONE, CHAE, and ABDOLLAHI further discloses wherein the data connector forms a data connection with another data connector of the head-mounted display, wherein the data connector is of a common type with a third data connector of another facial interface that is interchangeably coupleable to the head-mounted display (CHAE - paragraph 121-124, 145-148).
Regarding claim 16, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of AIMONE, CHAE, and ABDOLLAHI further discloses wherein the physiological sensor is of a different type from another physiological sensor of another facial interface that is interchangeably coupleable to the head-mounted display (CHAE - paragraph 121-124, 145-148; detaching and connection would allow interchangeable coupling).
Claim(s) 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over AIMONE et al (US 2016/0077547) in view of FATEH (US 2016/0133170).
Regarding claim 17, AIMONE discloses a display system (abstract) comprising: a head-mounted display (Figure 1) comprising: a display unit  110 for displaying graphical content to a user (Figure 1); and a facial interface 125 coupled to the display unit and configured to engage a facial engagement region of a face of the user for supporting the display unit thereon (Figure 8); and a physiological sensor 130 on the facial interface configured to sense a first measurement of a physiological condition of the user in the facial engagement region and a second measurement of the physiological condition of the user in the facial engagement region, wherein a surface of the physiological sensor is aligned with an outer surface of the facial interface (Figure 8; paragraph 28-40; any portion of the sensor in contact with the outer surface is aligned); wherein the head-mounted display forms a determination based on a comparison between the first measurement and the second measurement, and performs an operation according to the comparison (paragraph 34-44); wherein the first measurement and the second measurement are sensed by the physiological sensor at different times (Figure 8; paragraph 34-44).
Regarding claim 18, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  AIMONE further discloses wherein the physiological sensor senses the physiological condition in another region surrounded by the facial engagement region (paragraph 58-61, 112).
Regarding claim 19, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  AIMONE further discloses wherein the physiological condition is associated with an eye of the user (paragraph 45, 55, 74, 78-81).
Regarding claim 20, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  AIMONE further discloses wherein the operation includes providing an indication of a position of the head-mounted display on the user (paragraph 115).
Regarding claim 21, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  AIMONE further discloses wherein the operation includes varying the graphical content (paragraph 34-44).
Regarding claim 22, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  AIMONE further discloses further comprising an additional physiological sensor 120 for sensing an additional physiological condition of the user outside the facial engagement region (paragraph 57-62); wherein the head-mounted display forms an additional determination based on an additional comparison between an additional physiological condition and a previously sensed additional physiological condition, and performs the operation according to the additional comparison (paragraph 57-62); and wherein the additional physiological condition and the previously sensed additional physiological condition are sensed by the additional physiological sensor (paragraph 63-64, 67-71).  However, AIMONE does not expressly disclose wherein the sensor is recessed into the facial interface.  In a similar field of endeavor, FATEH discloses a sensor recessed into a facial interface (paragraph 79).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the combination of AIMONE and CHAE to include the teachings of FATEH, since such a modification would allow a stable assembly of the device by securing of a sensor within a housing.  Furthermore, as both inventions are analogous, such a modification would allow provisioning of sensors based on those known in the art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL A BALAOING whose telephone number is (571)272-7317. The examiner can normally be reached 8AM-4AM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL A BALAOING/           Primary Examiner, Art Unit 2624